          Case 1:20-cv-01130-CCB Document 8 Filed 05/05/20 Page 1 of 1



                                          UNITED STATES DISTRICT COURT
                                                   DISTRICT OF MARYLAND

              CHAMBERS OF                                                                  U.S. COURTHOUSE
           CATHERINE C. BLAKE                                                         101 WEST LOMBARD STREET
      UNITED STATES DISTRICT JUDGE                                                   BALTIMORE, MARYLAND 21201
                                                                                              (410) 962-3220
                                                                                            Fax (410) 962-6836


                                                 May 4, 2020


MEMORANDUM TO COUNSEL

       Re:      Antietam Battlefield, et al. v. Lawrence J. Hogan, et al.
                Civil No. CCB-20-1130


Dear Counsel:

        This will confirm the results of our conference call today. The defendants will file their
response to the plaintiffs’ motion(s) by Friday, May 8, 2020. A further conference call to set a
date for a reply and an appropriate hearing has been scheduled for May 11, 2020, at 3:00
p.m. The court appreciates counsels’ cooperation in addressing the various substantive issues
raised in this case.

        Despite the informal nature of this ruling, it shall constitute an Order of Court, and the
Clerk is directed to docket it accordingly.


                                                 Sincerely yours,

                                                          /S/

                                                 Catherine C. Blake
                                                 United States District Judge
